Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE

This action is in reply to the amendment filed 05/17/2021.
In response to the claim amendments, the 35 USC §103 rejection applied to claims 1, 3, and 19-21 in the previous office action is withdrawn.
Claims 1, 3, and 19-21 are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1, 3, and 19-21 are allowed, wherein claim 1 is independent and claims 3 and 19-21 are dependent.

Reasons for Allowance:
The present invention is directed to method for generating a predicted intent of a user at a user device.
The closest prior art references of record are two references by Cochrane et al. (US 2015/0348071 and US 2016/0225021), which are directed to generating predictive patterns for website analysis and to advertisement retargeting based on predictive user intent patterns, respectively, and collectively teach   several features encompassed by independent claim 1, including computer-implemented features for collecting by a processing unit of a training server training behavioral data from a plurality of user devices, the training behavioral data being representative of a series of actions performed by a user of each of the plurality of user devices while visiting a specific website; collecting by the processing unit of the training server training survey participation data from at least some of the plurality of user devices, the training survey participation data corresponding to survey information received from the users of the at least some of the plurality of user devices when participating to a web survey related to the visit of the specific website, the survey information received from the users of the at least some of the plurality of user devices being at least partially related to an intent of the users for visiting the specific website; determining by the processing unit of the training server the intent of the users of the at least some of the plurality of user devices in relation to the visit of the specific website based on the training survey participation data; collecting by a processing unit of the current user device current behavioral data, the current behavioral data being representative of a series of actions performed by a user of the current user device while visiting the specific website (See NF Rejection mailed 02/17/2021 for prior art citations related to the above-noted features).
However, Cochrane et al. and the other prior art of record do not teach or render obvious the limitations directed to processing by a neural network executed by the processing unit of the training server the intent of the users of the at least some of the plurality of user devices and dated the corresponding training behavioral data to infer correlations between the intent of the users of the at least some of the plurality of user devices and the corresponding training behavioral data; generating by the neural network executed by the processing unit of the training server a predictive user intent model based on the inferred correlations, the predictive user intent model comprising weights of the neural network, the predictive user intent model allowing to extrapolate a user intent using behavioral data; transmitting the predictive user intent model comprising the weights of the neural network from the training server to a current user device and storing the predictive user intent model comprising the weights of the neural network at a memory of the current user device; and determining by the processing unit of the current user device a predicted intent of the user of the current user device in relation to the specific website, the determination being performed by the execution of a lightweight version of the neural network using the weights comprised in the predictive user intent model transmitted by the training server and stored at the current user device to process the current behavioral data for determining the predicted intent of the user of the current user device in relation to the specific website, as recited and arranged in combination with the other limitations presented in independent claim 1 and similarly encompassed by independent claim 1, thus rendering claim 1 and dependent claims 3 and 19-21 as allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kannan et al. (US 2014/0143017):  discloses features for administering proactive surveys based on customer information, including tailoring surveys to customers based on a click path, customer history, and customer interests (Abstract).
Predicting potential respondents' decision to participate in web surveys Fang, Jiaming; Wen, Chao. International Journal of Services Technology and Management 18.1-2: 16. Inderscience Enterprises Ltd. (2012) (Abstract):  discloses a model for, inter alia, predicting a potential survey respondent’s web survey participation intention.
Business Intelligence and CRM Industry Leaders Support the Latest Release of Sane Solutions' NetTracker(R) Web Analytics Software. Business/Technology Editors. Business Wire [New York] 01 Oct 2001: 1:  discloses web site traffic analysis software, including features for clickstream and segmentation analysis.
WebCriteria Launches Research Study to Discover Insights in Browsing Behavior on the Web. PR Newswire [New York] 27 Mar 2000: 1:  discloses an intelligent browsing agent of analyzing user browsing behavior.
Using WEB ANALYTICS to INCREASE CONVERSIONS: 6. ADDITIONAL METRICS FOR Increasing Sales & Generating Leads Anonymous. Direct Marketing Association (DMA). Web Analytics Report. (Nov 2007):  discloses techniques in the art for using web analytics data for generating leads and increasing conversion rates.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
05/21/2021